         Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________
JAMES EVERETT SHELTON                         )
                               Plaintiffs     ) Civil Action No. 18-cv-02070-NIQA
vs.                                           )
                                              )
TARGET ADVANCE LLC                            ) DEFENDANT, TARGET ADVANCE LLC’s
                              Defendants      ) ANSWER with AFFIRMATIVE DEFENSES
                                              ) TO PLAINTIFFS’ AMENDED
                                              ) COMPLAINT
 _____________________________________________

       Defendant, Target Advance, LLC responds to the claims of Plaintiff’s Amended

Complaint as follows and hereby aver the following in their Answer with Affirmative Defenses.

                                     Preliminary Statement

       This paragraph contains no relevant factual allegations but rather consists of conclusions

of law or immaterial, impertinent, and scandalous materials and should be stricken pursuant to

Fed. R. Civ. P. 12 (f)(1).

                                           ANSWERS

       1-2.    It is admitted only that Plaintiff purported to style his Complaint in the manner so

       indicated. The allegations of this paragraph are otherwise conclusions of law to which no

       response is required, and they are, therefore, denied. To the extent a response is required,

       the allegations are denied.

       3-4.    The allegations of this paragraph refer to a document or report that speaks for

       itself, and Plaintiff’s characterization thereof is denied. To the extent a response is

       required, the allegations are denied.
         Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 2 of 8



       5.-8.   Defendant denies that any phone calls were unwanted or unsolicited as

       characterized by Plaintiff – further Defendant avers that with the possible exception of

       one telephone call, no calls were “Robocalls” under the definition used in the TCPA.

                                         JURISDICTION / VENUE

       9.      Admitted.

       10.     Admitted.

       11.     Defendant is without the requisite knowledge to affirm or deny.

       12.     Denied.      The allegations of this paragraph are denied in so far as Defendant is

       not a corporation.

                                             Background TCPA

       13.-18. The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of law to

which no response is required, and they are, therefore, denied.

       19-22. Admitted.

       23.     Denied as stated that Defendant utilizes Automatic Dialing Systems as defined

       under the TCPA.

       24.-34. Defendant is without information to deny or affirm.

       35.-37. Defendant avers that Plaintiff’s conduct was such as to give assent or permission

       for receiving further communications from Defendant.

       38.-41. Defendant is without information to deny or affirm.

       42.     Denied.      Plaintiff’s actions constituted consent.




                                                   2
 Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 3 of 8



43.-45. Admitted in so far as Plaintiff sent Defendant one of his standard hold-up letters

seeking money.

46.    The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of

law to which no response is required, and they are, therefore, denied.

47.    Denied.

48.    Admitted.

49.-50. Defendant is without information to affirm or deny.

51.    Defendant is without specific information to affirm or deny – however, if such a

call took place it was only if Plaintiff gave consent for such a call to occur.

52.-57. Defendant avers that Plaintiff’s actions constituted consent.

58.    Denied as stated.    Defendant denies automatic robocalls are made within

definition given in TCPA.

59.    Denied.

60.    Defendant without information to deny or affirm.

61.-66. The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of

law to which no response is required, and they are, therefore, denied.

67.    By error not included in Complaint.




                                          3
           Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 4 of 8



          68.   Denied.    Defendant avers that Plaintiff sought to have these calls made to his

          number.

          69.   Defendant is without information to affirm or deny.

                                   FIRST CAUSE OF ACTION

 70. -72.       The allegations of these paragraphs refer to a document that speaks for itself, and

     Plaintiff’s characterization thereof is denied. The allegations also include conclusions of

     law to which no response is required, and they are, therefore, denied.

                                 SECOND CAUSE OF ACTION

73.-75.         The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of law to

which no response is required, and they are, therefore, denied.

                                   THIRD CAUSE OF ACTION

76.-78. Dismissed by Court.

                                 FOURTH CAUSE OF ACTION

79.-81. Dismissed by Court.

                                   FIFTH CAUSE OF ACTION

82.-83. The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of law to

which no response is required, and they are, therefore, denied.

                                  SIXTH CAUSE OF ACTION


                                                 4
           Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 5 of 8



84.-85. The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of law to

which no response is required, and they are, therefore, denied.

                                  SEVENTH CAUSE OF ACTION

86.-87. The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of law to

which no response is required, and they are, therefore, denied.

                                   EIGHTH CAUSE OF ACTION

88.-89. The allegations of these paragraphs refer to a document that speaks for itself, and

Plaintiff’s characterization thereof is denied. The allegations also include conclusions of law to

which no response is required, and they are, therefore, denied.

                                       PRAYER FOR RELIEF

          Defendant denies any and all reasoning, calculations and/or averments that Plaintiff has

suffered any damages.

                                    AFFIRMATIVE DEFENSES

Defendants assert the following affirmative defenses in response to the Amended Complaint:

1.        The Amended Complaint fails to state a claim upon which relief can be granted;

2.        Plaintiffs’ claims are barred by the applicable statutes of limitation and doctrine of

laches;




                                                    5
           Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 6 of 8



3.       Plaintiffs’ claims are barred by res judicata, collateral estoppel, and related preclusion

doctrines;

4.       Plaintiffs’ claims are barred by the doctrines of equitable estoppel and unclean hands;

5.       Plaintiffs’ claims cannot proceed because they have been waived;

6.       Plaintiffs’ claims are barred because its alleged damages are the result of their own

negligent conduct and negligent misrepresentations;

7.       Plaintiffs’ claims are barred, in whole or in part, to the extent the doctrine of estoppel

applies;

8.       Plaintiffs’ claims are barred, in whole or in part, to the extent that they have unclean

hands;

9.       Plaintiffs’ claims are barred, in whole or in part, to the extent the doctrine of waiver

applies;

10.      If Plaintiffs sustained injuries or damages as alleged in the complaint, which damages and

injuries are expressly denied, said damages and injuries occurred as a result of Plaintiffs own

culpable conduct;

11.      Plaintiffs failed to mitigate the alleged damages;

12.      Plaintiffs knowingly and voluntarily sought to have Defendant engage in a series of

telephone solicitations and assumed all responsibility associated with these call and therefore are

responsible for their own alleged damages; and

13.      This matter should not proceed where Plaintiffs have failed to join all necessary parties.

14.      Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief can be

granted.



                                                   6
             Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 7 of 8



15.     Plaintiff’s claims are barred in whole or in part because Plaintiff has not been harmed by

any alleged acts of Defendant.

16.     If Plaintiff suffered any damages at all, then such damages were and are the proximate

and immediate result of the actions or inactions of Plaintiff and/or parties other than Defendant.

17.     Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff lacks

prudential standing to sue under the Telephone Consumer Protection Act.



        WHEREFORE, does hereby respectfully request a judgment in its favor and against

Plaintiff.



                                                        Respectfully Submitted,




                                                        ______________________________
                                                        Norman M Valz, Attorney for
                                                        Target Advance, LLC




                                                   7
         Case 2:18-cv-02070-NIQA Document 29 Filed 04/30/19 Page 8 of 8




                                CERTIFICATE OF SERVICE




       Pursuant to the Federal Rules of Civil Procedure, the preceding document has been

served upon all parties through their counsel through the ECF system on the date of this filing.




                                                     Respectfully,




                                                     __________________________
                                                     Norman M. Valz




                                                8
